                                           Case 5:18-cr-00312-EJD Document 31 Filed 10/16/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7

                                   8     UNITED STATES OF AMERICA,                          Case No. 18-cr-00312-EJD-1 (VKD)
                                                        Plaintiff,
                                   9
                                                                                            ORDER MODIFYING CONDITIONS
                                                 v.                                         OF PRETRIAL RELEASE
                                  10

                                  11     XIAOLANG ZHANG,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Defendant Xiaolang Zhang appeared before the Court for a hearing on October 15, 2019 to

                                  14   consider Pretrial Services’ recommendation that the Court modify the conditions of Mr. Zhang’s

                                  15   pretrial release to remove the location monitoring and curfew conditions. The United States does

                                  16   not object to removal of the curfew condition, but does object to removal of the location

                                  17   monitoring condition. The United States represented that the corporation that is the alleged crime

                                  18   victim in this case had been advised of the proceedings and of its rights under 18 U.S.C. § 3771,

                                  19   but that the corporation did not wish to address the Court on the matter.

                                  20          Qianqian Shi, Mr. Zhang’s wife, is a surety on the $300,000 secured bond that secures Mr.

                                  21   Zhang’s release. She was not present at the October 15, 2019 hearing, but has since filed a

                                  22   declaration stating she has no objection to the recommended modifications of the terms of Mr.

                                  23   Zhang’s pretrial release. Dkt. No. 29.

                                  24          For the reasons stated on the record during the October 15, 2019 hearing, the Court adopts

                                  25   Pretrial Services’ recommendation and hereby modifies the conditions of Mr. Zhang’s pretrial

                                  26   release to remove the location monitoring and curfew conditions. All other conditions remain.

                                  27          The United States has indicated that it may seek review of this order by the presiding

                                  28   judge. Accordingly, the Court stays this order until October 17, 2019 at 4:00 p.m. to permit the
                                           Case 5:18-cr-00312-EJD Document 31 Filed 10/16/19 Page 2 of 2




                                   1   United States an opportunity to seek review.

                                   2          IT IS SO ORDERED.

                                   3   Dated: October 16, 2019

                                   4

                                   5
                                                                                          VIRGINIA K. DEMARCHI
                                   6                                                      United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
